Citation Nr: 1002590	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
pursuant to 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to 
March 1946.  He died in December 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.

In May 2002, the appellant's claim for service connection for 
the cause of the Veteran's death was denied.  She did not 
appeal.  During the course of the claim on appeal herein, the 
appellant requested reopening of her claim for service 
connection for the cause of the Veteran's death.  As this 
request to reopen has not yet been adjudicated, it is 
referred to the RO for appropriate action.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 1999 and the immediate cause 
of his death was a stroke/CVA (cardiovascular accident).

2.  At the time of the Veteran's death, service connection 
was in effect for a left leg and foot scar with muscle 
injury; residuals of a shell fragment wound with retained 
metallic foreign bodies, right buttock with muscle injury; 
residuals of a shell fragment wound with retained metallic 
foreign bodies, left buttock and left thigh with muscle 
injury; and, residuals of a shell fragment wound right 
shoulder with muscle injury.  Each service-connected 
disability was evaluated as 20 percent disabling.  The 
Veteran's combined schedular evaluation was 60 percent from 
November 6, 1998.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318(b) are not met.  
38 U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As shown below, the uncontested facts do not provide a basis 
on which the appellant may establish entitlement to DIC 
benefits under 38 U.S.C.A. § 1318. Thus, because the law, and 
not the evidence, is dispositive of the claim for DIC 
benefits under 38 U.S.C.A. § 1318, the VCAA is not applicable 
to this claim. Mason v. Principi, 16 Vet. App. 129 (2002).

In any event, the notification and assistance requirements of 
the VCAA have been met.  Under the VCAA, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In pre-rating December 2007 and March 2008 correspondence of 
the information and evidence needed to substantiate and 
complete the claim for entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  These letters letter also satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist the appellant 
in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March 2008 letter complied with this requirement.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all identified service, private, 
and VA treatment records.  The claim was readjudicated in a 
September 2009 supplemental statement of the case.  The 
appellant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  There is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor her 
representative has suggested that such an error, prejudicial 
or otherwise, exists, and the appellant indicated in her 
March 2008 VCAA notice response that she had no other 
information or evidence to give VA to substantiate her claim.  
Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the claims file, 
which includes appellant's written contentions, the Veteran's 
service, private, and VA medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if 
the Veteran's death was not the result of willful misconduct 
and, at the time of death, any one of the three following 
circumstances existed: 1) the Veteran was receiving or 
entitled to receive compensation for service connected 
disability that was rated by VA as 100 percent disabling for 
at least 10 years immediately preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; 
or 3) the Veteran was rated as 100 percent disabled for a 
continuous period of not less than one year immediately 
preceding death and was a former prisoner of war (POW) who 
died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309. 38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the Veteran did not meet any 
of the criteria in the applicable statute and regulation at 
the time of his death.  At the time of the Veteran's death he 
was service-connected for a left leg and foot scar with 
muscle injury evaluated as 20 percent disabling; residuals of 
a shell fragment wound with retained metallic foreign bodies, 
right buttock with muscle injury evaluated as 20 percent 
disabling; residuals of a shell fragment wound with retained 
metallic foreign bodies, left buttock and left thigh with 
muscle injury evaluated as 20 percent disabling; and, 
residuals of a shell fragment wound right shoulder with 
muscle injury evaluated as 20 percent disabling.  His 
combined schedular rating was 60 percent from November 6, 
1998.   

The Veteran was not considered totally disabled under VA 
criteria at any time prior to his death.  Thus, the 
requirement that a total disability rating be in existence 
for at least 10 consecutive years prior to death were not 
met.  There is no evidence or allegation that any other 
theory of entitlement to benefits under 38 U.S.C.A. § 1318 or 
38 C.F.R. § 3.22 is applicable in this case, to include that 
the Veteran was rated 100 percent disabled since release from 
active duty, that he was a POW, that there was clear and 
unmistakable error in a prior final rating decision, or that 
there was an absence of receipt of total disability benefits 
due to non-waiver of concurrent retirement payments.

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318(b) 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318(b) is denied. 




____________________________________________
J. HAGER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


